     Case 21-04729         Doc 78     Filed 05/10/21 Entered 05/10/21 09:25:40            Desc Main
                                       Document     Page 1 of 12


                            IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF ILLINOIS
                                        EASTERN DIVISION



    In re:                                      )   Chapter 11 (Subchapter V)
                                                )
    CRAVE BRANDS, LLC, et al.                   )   Case No. 21-04729
                                                )
                Debtors.                        )   Hon. Timothy A. Barnes
                                                )
                                                )   (Jointly Administered)


                      CERTIFICATE OF SERVICE FOR NOTICE OF
     FINAL DAY TO FILE PROOFS OF CLAIM AGAINST MEATHEAD RESTAURANTS, LLC

             I, David A. Warfield, an attorney, hereby certifies that on May 6, 2021, pursuant to

Section II.B.4 of the Administrative Procedures for the Cash Management/Electronic Case Filing

System and Fed. R. Civ. P. 5(a), I caused a copy of the Notice of Final Day to File Proofs of

Claim (in the form attached hereto as Exhibit A) (the “Bar Date Notice”) to be served by first

class mail on all persons and entities listed on the Special Service List, comprising all creditors

and parties on the amended creditor matrix filed on May 6, 2021 in In Re Meathead

Restaurants, LLC, Case No. 21-04731 [dkt. # 13].1

             On May 10, 2021, a copy of this Certificate of Service was also served electronically

through the Court’s Electronic Notice to Registrants on the appended Registrant Service List.




1   This is the docket number in In re Meathead Restaurants, LLC, Case No. 21-04731.
Case 21-04729         Doc 78   Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                                Document     Page 2 of 12


                                    Special Service List



846 W. Superior Street CHI LLC
777 S. Figueroa Street, Floor 41
Los Angeles, CA 90017


Alarm Detection Systems
1111 Church Rd
Aurora, IL 60505


Alpha Baking Company
36230 Treasury Center
Chicago, IL 60694


Alsco
2641 S. Leavitt St.
Chicago, IL 60608


Alsco-LSTL
315 Lynch St.
Saint Louis, MO 63118


Ameren Illinois
2105 E. State Route 104
Pawnee, IL 62558-4685


American Crawlspaces Corp.
11043 Lincoln Highway
Frankfort, IL 60423


American Pest Control
14003 W. Farmington Rd.
Hanna City, IL 61536


API Plumbing
3280 Oak Knoll Rd.
Carpentersville, IL 60110




                                           -2-
Case 21-04729      Doc 78     Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                               Document     Page 3 of 12



Assured Solutions
489 Mission St.
Carol Stream, IL 60188


AT&T
P.O. Box 5014
Carol Stream, IL 60197-5014


Automatic Icemakers
P.O. Box 879
Marquette, MI 49855


Bacon & Van Buskirk
801 S. Neil
Champaign, IL 61820


C150-II 709 S. Main LLC
c/o Campus Advantage
709 S. Main St.
Normal, IL 61761

Central Illinois Window Cleaning
P.O. Box 966
Bloomington, IL 61702-0966


CH Retail Fund1/Chicago Lake Bluff
Inwood National Bank
P.O. Box 674409
Dallas, TX 75267-4409

Champaign-Urbana Public Health Dist
Environmental Health Division
201 W. Kenyon Rd.
Champaign, IL 61820

City of Bloomington Water
P.O. Box 801214
Kansas City, MO 64180-1214




                                         -3-
Case 21-04729       Doc 78      Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                                 Document     Page 4 of 12



City of Champaign Sales Tax Finance
Department-Annette
102 N. Neil
Champaign, IL 61820

City of Chicago Sales Tax
22149 Network Place
Chicago, IL 60673-1221


City of Naperville Sales Tax Finance
Dept of Food & Beverage Tax
400 S. Eagle St.
Naperville, IL 60540

Coca-Cola Company
One Coca-Cola Plaza
Attn. Alexios Karabetsos
Atlanta, GA 30313

Coca-Cola North America
P.O. Box 102703
Atlanta, GA 30368


Comed
P.O. Box 6111
Carol Stream, IL 60197-6111


Compeat, Inc.
Attn: Paula Maggiore
11500 Alterra Pkwy, Suite 130
Austin, TX 78758

Cozzini Bros., Inc.
350 Howard Ave.
Des Plaines, IL 60018


Crave Brands, LLC
444 W. Lake St., 17th Floor
Chicago, IL 60606




                                           -4-
Case 21-04729       Doc 78      Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                                 Document     Page 5 of 12



Culligan of Crystal Lake
380 Memorial Dr.
Crystal Lake, IL 60014


Dreamspace Munster, LLC
c/o Lee & Associates, LLC
10123 Alliance Rd., Suite 300
Cincinnati, OH 45242

DTAT Enterprises Inc.
Iroquis Federal
108 Arbours Dr.
Savoy, IL 61874

Dupage County Health Dept.
111 N. County Farm. Rd.
Wheaton, IL 60187


Edelman
19440 E. 600 North Road
Fairbury, IL 61739
Eichenhauer Services Inc.
2465 N. 22nd St
Decatur, IL 62526

Element Heating and Cooling
P.O Box 72
Plainfield, IL 60544


FE Moran Security Solutions
75 Remittance Dr.
Dept. 1743
Chicago, IL 60675-1743
Fifth Third Bank
222 S. Riverside Plaza
29th Floor
Chicago, IL 60606

Fox Valley Fire and Safety
2730 Pinnacle Dr.
Elgin, IL 60124




                                           -5-
Case 21-04729       Doc 78   Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                              Document     Page 6 of 12



FW IL-Riverview Plaza, LLC
Roscoe Square Shopping Center
3043 Solutions Center
Chicago, IL 60677

Getz Fire Equipment
P.O. Box 419
Peoria, IL 61651


GFC Leasing
P.O. Box 2290
Madison, WI 53701


Gordon Food Service, Inc.
10901 38th Street
Kenosha, WI 53144


Illinois Department of Revenue
Springfield, IL 62726



Indiana Department of Revenue
P.O. Box 7229
Indianapolis, IN 46207


IRC Retail Centers
75 Remittance Dr.
Dept. 3128
Chicago, IL 60675-3128

KW Restaurants, LLC
633 W. North Avenue # 527
Chicago, IL 60610


Lake County Treasurer
2293 North Main St.
Crown Point, IN 46307




                                        -6-
Case 21-04729       Doc 78      Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                                 Document     Page 7 of 12



Landstrom Consulting, LLC
2105 Hackberry Rd.
Bloomington, IL 61704


Lederman San Rafael LLC
c/o ACG Management Company
P.O. Box 30379
Chicago, IL 60630

LQD Financial Corp.
370 North Carpenter Street
Chicago, IL 60607


Mahoney Environmental
37458 Eagle Way
Chicago, IL 60678


Marquis Beverage
1234 W. Cerro Gordo
Decatur, IL 62522


Mattex Service Co., Inc.
402 S. Staley Rd.
Champaign, IL 61822


Meathead Franchising, LLC
444 W Lake Street, 17th Floor
Chicago, IL 60606


MEPT Springbrook LLC
c/o Edgemark Asset Management
2215 York Road, Suite 503
Oak Brook, IL 60523

MEPT Stony Creek, LLC
c/o Hamilton Partners, Inc.
300 Park Blvd., Suite 201
Itasca, IL 60143-2636




                                           -7-
Case 21-04729      Doc 78        Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                                  Document     Page 8 of 12



Michael Webb
444 W. Lake Street, Suite 1700
Chicago, IL 60606


Niche Marketing Group
4216 W. 87th St. - 2E
Chicago, IL 60652


Nicor Gas
P.O. Box 5407
Carol Stream, IL 60197-5407


NPN 360
P.O. Box 7066
Carol Stream, IL 60197-7066


NuCo2 LLC
P.O. Box 417902
Boston, MA 02241-7902


Oxford Real Estate Equities, LLC
2150 E. Lake Cook Road, Suite 320
Buffalo Grove, IL 60089


PCM Technologies
1020 Lawrence Ave. W.
Suite 206
Toronto, Canada, ON M6A 1C3

Pinpoint Maintenance Inc.
P.O. Box 5603
Naperville, IL 60567


Reinhart
10051 McCue Dr.
Bloomington, IL 61705




                                            -8-
Case 21-04729         Doc 78   Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                                Document     Page 9 of 12



Rose Pest Solutions
19W050 North Ave
Lombard, IL 60148


Rose Pest Solutions
270 Larkin Dr.
Suite A
Wheeling, IL 60090

Rose Pest Solutions Chicago
1809 W North Ave.
Chicago, IL 60622


Rose Pest Solutions Hammond
664 State St.
Hammond, IN 46320


Shoes for Crews, LLC
P.O. Box 734176
Chicago, IL 60673-4176


Square Toast Technologies
5332 King James Way
Madison, WI 53719


Staples Business Advantage
P.O. Box 660409
Dallas, TX 75266-0409


Steve Karfaridis
633 W. North Avenue # 527
Chicago, IL 60610


Steve Karfaridis
633 W. North Avenue # 527
Chicago, IL 60610




                                          -9-
Case 21-04729        Doc 78     Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                                Document      Page 10 of 12



Stony Creek LLC
c/o Hamilton Partners, Inc.
300 Park Boulevard, Suite 500
Itasca, IL 60143

TapMango, Inc.
5775 Yonge Street, Suite 1801
Toronto, ON


The SafeDining Association
P.O. Box 637
Downers Grove, IL 60515-0637


Town of Munster
Utilities Department
1005 Ridge Road
Munster, IN 46321-1849

Village of Lake Bluff
Finance Dept./Attn S. Griffin
40 E. Center Ave.
Lake Bluff, IL 60044

Village of Northbrook
Attn: Finance Department
1225 Cedar Lane
Northbrook, IL 60062

Village of Willowbrook Sales Tax
Places for Eating Tax
7760 Quincy St.
Willowbrook, IL 60527

Well Done Hospitality Group, LLC
430 W. Erie St.
Suite 403
Chicago, IL 60654

William J. Factor
105 Madison Street
Suite 1500
Chicago, IL 60602




                                           - 10 -
Case 21-04729      Doc 78    Filed 05/10/21 Entered 05/10/21 09:25:40   Desc Main
                             Document      Page 11 of 12



Willow Festival Regency LLC
c/o Regency Centers-Willow Festival
1568 Solutions Center
Chicago, IL 60677-1005

Willow Festival Regency LLC
c/o Regency Center-Willow Festival
1568 Solutions Center
Chicago, IL 60677-1005

Willowbrook Town Center LLC
c/o The Harlem Irving Companies Inc
4104 North Harlem Avenue
Harwood Heights, IL 60706




                                        - 11 -
 Case 21-04729      Doc 78    Filed 05/10/21 Entered 05/10/21 09:25:40     Desc Main
                              Document      Page 12 of 12


                                     Registrant List



Matthew Brash
mbrash@newpointadvisors.us, I003@ecfcbis.com

William J Factor on behalf of Creditor LQD Financial Corp.
wfactor@wfactorlaw.com,
wfactorlaw@gmail.com;bharlow@wfactorlaw.com;wfactor@ecf.inforuptcy.com;wfactormyecfmai
l@gmail.com;factorwr43923@notify.bestcase.com

Brian Hockett on behalf of Debtor 1 Crave Brands, LLC
bhockett@thompsoncoburn.com, hspurgeon@thompsoncoburn.com

Gregory J Jordan on behalf of Creditor Dreamspace Munster LLC
gjordan@jz-llc.com, jordan.gregoryr99818@notify.bestcase.com

Patrick S Layng
USTPRegion11.ES.ECF@usdoj.gov

David A. Newby on behalf of Creditor MEPT Stony Creek LLC
dnewby@momkus.com, lholub@momkus.com

Lauren Newman on behalf of Debtor 1 Crave Brands, LLC
lnewman@thompsoncoburn.com,
chicagodocketing@thompsoncoburn.com;aversis@thompsoncoburn.com;ebarraza@thompson
coburn.com

Mark R Zito on behalf of Creditor Dreamspace Munster LLC
mzito@jz-llc.com




                                                   /s/ David A. Warfield

David A. Warfield (MO-34288)
Thompson Coburn LLP
One U.S. Bank Plaza – Suite 2700
St. Louis, MO 63101
Tel:    314-552-6079
Fax: 314-552-7000
E-mail: dwarfield@thompsoncoburn.com




                                          - 12 -
